Case 3:19-cv-01459-DMS-KSC Document 5 Filed 10/22/19 PageID.18 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10
   MARK KAUFMAN, individually and                 Case No. 19CV1459 DMS KSC
11 on behalf of all others similarly situated,
                                                  CLASS ACTION
12 KYLE MIHOLICH, individually and on
   behalf of all others similarly situated,       ORDER GRANTING JOINT
13                                                MOTION FOR DISMISSAL OF
                 Plaintiffs,                      DEFENDANT GREAT
14                                                DESTINATIONS, INC.
         v.
15                                                Hon. Dana M. Sabraw
   GREAT DESTINATIONS, INC.,                      Courtroom 13A (13th Floor)
16 DOES,
                                                  Magistrate Judge Karen S. Crawford
17                     Defendants.                Suite 1010
18
19
20
21
22
23
24
25
26
27
28
                                                                    Case No.19CV1459 DMS KSC
     SMRH:4835-5420-1002.1                       ORDER GRANTING JOINT MOTION FOR DISMISSAL
Case 3:19-cv-01459-DMS-KSC Document 5 Filed 10/22/19 PageID.19 Page 2 of 2




 1                     Based on the Joint Motion for Dismissal of Defendant Great
 2 Destinations, Inc. [Document 4], and good cause appearing:
 3                           1. The Court GRANTS the Joint Motion;
 4                           2. Defendant Great Destinations, Inc. is dismissed from this action
 5                              WITH PREJUDICE as to all individual claims asserted by
 6                              Plaintiffs Mark Kaufman and Kyle Miholich, and WITHOUT
 7                              PREJUDICE as to any claims by the alleged, un-named putative
 8                              class members.
 9                           3. Each party is to bear his or its own fees and costs.
10
11                     IT IS SO ORDERED.
12
      Dated: October 22, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -1-                  Case No. 19CV1459 DMS KSC
     SMRH:4835-5420-1002.1                              ORDER GRANTING JOINT MOTION FOR DISMISSAL
